NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE WILLIAMS,                                 No. 18-16226

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01139-MCE-KJN

 v.
                                                MEMORANDUM*
J. ESCALANTE; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      California state prisoner Lance Williams appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after denying Williams’ motion to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and we affirm.

      The district court properly denied Williams’ motion to proceed IFP because

Williams had filed at least three prior actions in federal court that were dismissed

for being frivolous or malicious, or for failing to state a claim, and failed to

plausibly allege that he was “under imminent danger of serious physical injury” at

the time that he lodged the complaint. See 28 U.S.C. § 1915(g); Andrews, 493

F.3d at 1055 (an exception to the three-strikes rule exists only where “the

complaint makes a plausible allegation that the prisoner faced ‘imminent danger of

serious physical injury’ at the time of filing”).

      AFFIRMED.




                                           2                                       18-16226